Citation Nr: 0517697	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-03 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in September 2003 while 
hospitalized at a non-VA medical facility.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1972 to May 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The care and services rendered to the veteran at a non-VA 
medical facility in September 2003 were not authorized in 
advance, and there was no emergency at the time of his 
treatment.

3.  A VA Medical Center was available to treat the veteran 
during that period of time.


CONCLUSION OF LAW

The requirements for reimbursement of medical expenses are 
not met.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for benefits.  The 
Board concludes the discussions in letters sent to the 
veteran, and in the statement of the case (SOC), informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
A letter provided to the veteran outlined the eligibility 
criteria which are applied when determining whether the VA 
will pay for non VA hospitalizations.  He was advised that 
the VA would pay for expenses of care not previously 
authorized only when rendered in a medical emergency of such 
nature that delay would have been hazardous to life or heath, 
and where VA or other Federal facilities were not feasibly 
available.

The veteran was also provided a VCAA notification letter in 
January 2004.  The letter noted that in his case evidence 
needed to substitute the claim would be evidence tending to 
show that the treatment had not been available at a VA 
facility.  It was also explained that the VA would make 
reasonable efforts to obtain relevant evidence such as 
private medical records, and that the VA would make as many 
requests as necessary to obtain records from Federal Agencies 
unless it became futile to continue to ask for the records or 
they concluded that the records did not exist.  The VA also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The VA has obtained a statement from a doctor at 
the private facility where the veteran was treated, as well 
as the private treatment records.  His VA records have also 
been obtained.  The veteran has declined a personal hearing.  
The evidence contains all information necessary to resolve 
the issue on appeal.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the new act would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at non-VA facilities.  He states that the long drive 
to the VA facility would have been too stressful for him and 
his family.  He asserts that he spoke with a doctor at the VA 
facility regarding his private hospitalization, and he 
believed that the private hospitalization had been approved 
by a VA physician.  He contends that he would not have gone 
through with the procedure if he had known the VA was not 
going to pay.  

Many of the facts in this case are not in dispute.  The 
veteran has established service connection for a generalized 
anxiety disorder, rated as 100 percent disabling.  

The veteran seeks reimbursement for the expenses that he 
incurred at a private medical facility in September 2003.  In 
particular, the veteran was admitted to the Strong Memorial 
Hospital for treatment of coronary artery disease.  He 
underwent a percutaneous transluminal coronary angioplasty 
and stenting.  

A VA consultation sheet dated July 25, 2003, indicates that a 
VA physician submitted a request for referral of the veteran 
for outpatient evaluation for cardiac catheterization at the 
Strong Memorial Hospital clinic.  It was noted that the 
veteran had a 100 percent disability rating due to a 
psychiatric disorder and he requested that his previous 
cardiologist who performed a PTCA in 1995 repeat the cardiac 
procedure.  A response entered later that day noted that it 
was questioned what medical condition would be endangered by 
travel to the VA for this procedure.  It was further stated 
that at this time there was no justification for approval for 
local non-VA treatment.  

Another consultation form from VA Dr. Alankar dated September 
19, 2003, indicates that a referral for the heart treatment 
at a private hospital was again requested.  It was indicated 
that the veteran had a nervous condition and it was too 
severe hardship for the veteran and his family to travel due 
to anxiety and nerves and too much strain.  

A VA Network Authorization Office (NAO) note dated September 
22, 2003 shows that a financial counselor at the Strong 
Memorial Hospital called and spoke about a cardiac procedure 
which the veteran was scheduled to undergo the next day.  The 
Strong counselor indicated that the veteran did not have 
health care coverage, and wanted to know if the VA was going 
to pay.  The VA employee asked the Strong financial Counselor 
if they had received an authorization letter approving 
treatment, and she said no.  It was noted that a VA 
physician, Dr. Alankar, had referred the veteran to strong 
for treatment of coronary artery disease, but this request 
had been denied.  The reason for the denial was that this 
service was available in the VA medical system.  It was noted 
that Dr. Alankar's consultation indicated that the services 
were elective/routine.  Another VA physician, Dr. Babcock, 
indicated that VA could provide the cardiac services the 
veteran required.  The note further indicated that the VA 
employee contacted the veteran and explained the reasons for 
the pre-authorization denial.  The veteran pleasantly told 
the VA employee that he planned to go to Strong the next day 
as scheduled and would do what he had to do to get the VA to 
pay for services at Strong.  

A record from the Strong Memorial Hospital dated in September 
2003 shows that the veteran had experience several months of 
exertional angina which was progressing to several times 
daily.  He had been referred by Dr. Joseph M. Delehanty.  He 
underwent a coronary drug eluting stent, and coronary PTCA.  

A letter dated in December 2003 from the veteran indicates 
that the treatment at the private hospital was contemplated 
for approximately a week prior to the date it actually 
occurred.  He stated that the VA hospital was 100 miles away 
from his home, while the Strong Memorial Hospital was only 40 
miles away.

A letter dated in February 2004 from Joseph M. Delehanty, 
M.D., contains the following statements:

[The veteran] was referred back to my office after 
a period of several years for chest pain.  Based 
upon my evaluation, I believed [the veteran] was 
having unstable angina and I elected to proceed 
with cardiac catheterization as an outpatient on 
September 23, 2003.  To the best of my 
recollection, I was told at that time that the 
Syracuse VA does not do these procedures and that 
the physician at the Buffalo VA who does them was 
unavailable.  

On the morning of the procedure, [the veteran] 
arrived and was experiencing unstable angina.  I 
spoke with Dr. Alankar at the Canandaigua VA who 
said to go ahead with the procedure as it was 
medically necessary and that she would take care of 
obtaining authorization.

[The veteran] now tells me that this is being 
denied.  With [the veteran's] known heart disease, 
it was essential that this be done to prevent 
further heart damage.

A note dated in September 2003 by VA physician Adevyani 
Alankar indicates that Dr. Delehanty phoned yesterday 
regarding the veteran who was in their catheterization lab 
having chest pain and was scheduled for cath-angioplasty and 
spoke with her regarding if he should proceed with the 
procedure.  It was also noted that they wanted to know if 
this would be converted by VA.  Dr. Alankar noted that she 
told the private doctor that she would see if this was 
possible and would speak with someone and do her best, but 
"I did not promise that the VA would pay."   

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 
38 C.F.R. § 17.54.  However, the Board notes that there is no 
evidence that the VA authorized the veteran's treatment at a 
private facility during the relevant period of time.  On the 
contrary, the record shows that the VA specifically denied 
the veteran's request for fee basis treatment.  

As was noted above, the veteran contends that he thought that 
his private treating physician spoke with the VA and received 
authorization for treatment at the Strong Memorial Hospital 
at the time the veteran went there.  However, the fact that a 
VA doctor advised the veteran to receive the scheduled 
treatment at a private hospital does not constitute advance 
authorization of private care at VA expense.  See Malone v. 
Gober, 10 Vet. App. 539, 544 (1997).  The United States Court 
of Appeals for Veterans Claims (Court) determined, in Smith 
(Thomas) v. Derwinski, 2 Vet. App. 378, 379 (1992), that 
"The advice of a doctor to go to a non-VA hospital is not 
the specific type of authorization contemplated in the 
regulation."  

Also, even if a VA employee, such as a doctor, had implied 
prior to the treatment that the veteran would be reimbursed 
for the treatment he received at the private facility, such 
statements would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
See General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care.").  The Board notes VAOPGCCONCL 
1-95, at 8-9, which, in response to the question "Who has the 
authority to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute prior 
authorization under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States Code, 
expressly authorizes the Secretary to contract for 
non-VA hospital care, and the Secretary has 
delegated that authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under Secretary 
for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors. VHA 
Manual M-1, Part I, Chapter 21, paragraph 21.08 
(January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), the Board finds that its reasoning, 
quoted above, is persuasive and clearly applies in the 
present matter.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.

Thus, the veteran's treatment at the non-VA facilities, was 
not authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120 (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  

After considering all of the evidence of record, however, the 
Board finds the requirements were not met as VA facilities 
were available to treat the veteran.  A VA facility "may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities." 38 C.F.R. § 17.53.  The determination of 
whether a VA facility was "feasibly available" may only be 
made after consideration of foregoing factors.  See Cotton v. 
Brown, 7 Vet. App. 325 (1995).  The Board notes that no 
convincing medical evidence has been presented showing that 
the veteran could not have gone to a VA medical facility, 
rather than to the private facilities.  There is no reason to 
believe that an attempt to use the VA facility beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  

This conclusion is supported by documentation in the claims 
file which is to the effect that the VAMC had the facilities 
required to treat the veteran's medical problems.  With 
respect to any implied contention that the non-VA hospital 
offered better quality of medical care than the available VA 
facility, the Board notes that no reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  See 38 C.F.R. § 17.130.  

The Board further notes that there is no competent evidence 
that the care obtained at the private facilities was during 
an emergency.  With respect to the veteran's contention that 
he was unable to endure the strain of driving to a VA 
facility, the Board notes that the VA facility where he could 
have received treatment was 100 miles away, while the Strong 
facility was 40 miles away.  Thus, going to the VA facility 
would have involved only 60 additional miles of driving.  The 
veteran's contention that this would have been beyond his 
level of endurance because of his psychiatric problems is not 
convincing.  As noted above, the distance from the private 
medical center to the VA medical center was only 60 miles 
which demonstrates that the veteran could have been seen at 
the VA medical facility within a short period of time if he 
had opted to do so.  The record as a whole clearly 
demonstrates that the reason for going to the private medical 
facility was that the veteran preferred to use a doctor who 
had treated him in the past, rather than because of any 
medical emergency.  

Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  The statutory 
provisions authorizing VA to pay for care of non-service-
connected disorders in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis that 
the veteran preferred treatment by private facilities rather 
than a VA facility.  The Board further notes that, in the 
absence of authorizing statutory or regulatory authority, the 
Board may not award payment or reimbursement of the private 
medical expenses at issue.  See Zimick, 11 Vet. App. at 50, 
citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 424 (1990) (payment of money from the [Federal] Treasury 
"must be authorized by a statute").  Accordingly, the Board 
concludes that the criteria for reimbursement of unauthorized 
medical expenses are not met.  The benefit sought by the 
veteran is not authorized under the facts of this case, and 
the claim must be denied.  




ORDER

The claim for reimbursement of medical expenses is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


